DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the RCE filed on 10/13/2021.
Claims 1-20 are currently pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 11 and 20,

Medvedeva et al. (WO 2019/098873 A1) discloses a system including a blockchain operation stack which may control access to reading and writing operations for a blockchain. The blockchain operation stack may include a credential authority layer (CAL) that may control permissions for profiles maintained by the credential authority layer. The profile is maintained by the CAL, which stores sensitive/private data for the profile via memory operations at the memory access layer. Private data may include credential verification data (e.g., data used in confirming the authenticity of a credential), key secrets for blockchain rewrite access, or other private data, and may be stored on protected memory. The memory of the system is used to store blockchain metadata 322 and/or blockchain data, key secrets, etc. The key secrets may be stored in protected memory. When the permissions are granted by the credential authority layer, a presentation layer may generate a display that may include information on the blockchain structure – see figs. 1, 2; abstract and paras. [0027] and [0045] of Medvedeva.

Miller et al. (US 2018/0337776 A1) discloses a system and method for cryptographically securing a device, which includes provisioning a cryptographic key store associated with the cryptographic processing circuit.  A first cryptographically secured connection between a main central processing unit of the autonomous device and the cryptographic processing circuit of the device is established and a cryptographic validation of resident firmware of the main central processing unit is implemented by validating a cryptographic digital signature ascribed to the resident firmware against an up-to-date cryptographic digital signature used for installing and/or updating the resident firmware of the main central processing circuit. The primary operating instructions comprise a prime smart contract between the first provisioning source and a second provisioning source – see fig. 1; abstract and paras. [0008], [0012] and [0023] of Miller.

McCarthy et al. (US 2015/0163206 A1) teaches a system and method for a secure data exchange system that includes a data management facility; and a plurality of data storage nodes. The data management facility manages content sharing between entities of data stored in the data storage nodes, wherein the data is stored by a user of a first entity and comprises content and metadata. The data management facility only has access to the metadata of the user data for managing of the data in the plurality of data storage nodes and not the content. The data management facility may be geographically distributed at a plurality of data management sites and the data storage nodes may exist inside and outside of a firewall of the first entity. An identity service is responsible for validating the identity of a user, and the identity service may support a federation model in order to support both login activities, entitlement, and rights management. The federation model may support the identity service provided by an organizational entity identity provider – see abstract, figs. 2, 11; and paras. [0005]-[0009], [0014] of McCarthy.


storing a secret key associated with an entity in a portion of a protected memory region associated with the entity;
upon receiving entity data associated with the entity, storing the entity data in the portion of the protected memory region associated with the entity; and
upon receiving an access grant signal, generating a smart contract, the smart contract defining the entity data to be accessed and a recipient of the entity data to be accessed, the smart contract configured to trigger a message for communicating information associated with the entity data to a recipient device upon satisfaction of at least one verification condition.

Dependent claims 2-10 and 12-19 are allowed as they depend from allowable independent claim 1 or 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495